Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 1 of 36 PageID: 2254




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY



  ROSE GREENMAN,
                                                 Civ. No. 15-3274 (KM)(MAH)
                 Plaintiff,
                                                           OPINION
  v.

  CITY OF HACKENSACK, et al.,

                Defendants.



 KEVIN MCNULTY, U.S.D.J.:
       The plaintiff, Rose Greenman, an elected City Council member for the
 City of Hackensack from May 2013 until her resignation in March 2015, brings
 this action under 42 U.S.C. § 1983 seeking redress for Defendants’ allegedly
 discriminatory behavior. The three remaining defendants—the City, Mayor
 John P. Labrosse, Jr., and Deputy Mayor Kathleen Canestrino—now submit
 through different counsel two motions for summary judgment encompassing all
 eight remaining counts of the Complaint. (DE 146; DE 148)
       For the reasons expressed herein, defendants’ motions for summary
 judgment are DENIED as to Count 1 (42 U.S.C. § 1983 claim of First
 Amendment retaliation), Count 3 (§ 1983 equal protection), and Count 8
 (parallel claims under the New Jersey Civil Rights Act). As to all other claims,
 summary judgment is GRANTED in defendants’ favor.




                                       1
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 2 of 36 PageID: 2255




     I.      Summary 1
             A.     Facts 2
          In 1972, Ms. Greenman immigrated to the United States from the former
 Soviet Union, and in 2007 she became a United State citizen. (DSOF ¶ 2) She is
 Jewish, a fact relevant to her claims in this action. (Id.)
          In 2013, Ms. Greenman was elected to the City of Hackensack’s Council,
 and served in that capacity from July 1, 2013 until she resigned on March 31,
 2015. (DSOF ¶ 1) Ms. Greenman ran on the same ticket and ultimately served
 on the council with members, John Labrosse (Mayor), Kathleen Canestrino
 (Deputy Mayor), Leonardo Battaglia, and David Sims, all of whom ran as the
 “Hackensack First” party. (Id. ¶¶ 4, 6)
          When elected, Ms. Greenman received a new employee packet from the
 City that included a welcome letter titled “Welcome to Employment with the
 City of Hackensack.” (PSOF ¶ 2; DE 150-5) Ms. Greenman also received an
 employee handbook that outlined Ms. Greenman’s “rights and obligations” as
 “a City employee.” (DE 150-5 at 3) Included in the handbook was the City’s


 1        Certain citations to the record will be abbreviated as follows:
          “DE” = Docket entry number in this case.
          “DSOF” = Defendants’ statement of undisputed facts. (DE 146-5)
          “PRSOF” = Plaintiff’s responsive statement of facts. (DE 151)
          “PSOF” = Plaintiff’s counterstatement of undisputed facts. (DE 151)
          “Canestrino Dep.”= The deposition transcript of Kathleen Canestrino (DE 150-4)
          “Greenman Dep.” = The deposition transcript of Rose Greenman, Volumes I and
                            II. (DE 146-3 at 31–121)
          “Labrosse Dep.” = The deposition transcript of John Labrosse, Jr. (DE 150-2)
 2      Defendants did not file any response to Plaintiff’s supplemental statement of
 fact. Local Civil Rule 56.1 provides that “In addition, the opponent may also furnish a
 supplemental statement of disputed material facts, in separately numbered
 paragraphs citing to the affidavits and other documents submitted in connection with
 the motion, if necessary to substantiate the factual basis for opposition. The movant
 shall respond to any such supplemental statement of disputed material facts as above,
 with its reply papers.” Accordingly, I will deem any well-supported fact in Plaintiff’s
 counter statement to be undisputed. Id. (“[A]ny material fact not disputed shall be
 deemed undisputed for purposes of the summary judgment motion.”).

                                            2
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 3 of 36 PageID: 2256




 anti-harassment policy. (Id. ¶ 3) It is undisputed that Ms. Greenman was paid
 a regular salary and received employee benefits, such as counseling, retirement
 benefits, and health insurance. (Id. ¶¶ 4-5; Labrosse Dep. p. 13 (admitting City
 invested a portion of his paycheck into a City run pension fund))
       Hackensack “has a Council-Manager form of government pursuant to
 N.J.S.A. 40:79-1 et seq. (Municipal Manager Act of 1923). In this form of
 government, the Manager is the chief executive and administrative official of
 the municipality.” (DSOF ¶ 3) Council members serve four-year terms and
 exercise legislative and policy power over the City, including selecting the
 Mayor, and, adds Plaintiff, the Council “may investigate the administration,
 may determine internal organization and may create and abolish boards and
 organizations . . . [and the] Mayor shall make appointments to the Library
 Board.” (Id.; PRSOF ¶ 3)
       While serving on the council, Ms. Greenman was appointed by the Mayor
 to be his liaison to the library board and attended most library board meetings.
 (DSOF ¶¶ 8, 10; DE 146-3 at 320) She was also a member of the finance and
 budget committees without having been appointed by Labrosse. (DE 150-4
 (“Canestrino Dep.”) p. 69)
       Ms. Greenman asserts that council members made numerous
 statements to her concerning her religion and ethnicity. As to Mr. Labrosse,
 Ms. Greenman testified that he told her she was not a real Hackensackian or a
 real American and he was going to make her life miserable, that he initially
 refused to allow her to have a rabbi at her swearing-in ceremony, that he once
 told her that he attributed the failure of his fish business to the Jews in the
 area not supporting his business because the fish was not kosher, and that he
 mocked her accent by asking if she understood English. (Greenman Dep. pp.
 55-56, 74-75, 79-83, 91) Mr. Labrosse mostly denied these allegations. He
 admits, however, telling Ms. Greenman she was not a real Hackensackian and
 that if she did not cooperate with the council, her life would be a nightmare.
 (Labrosse Dep. pp. 139-141) These, comments, he says, were simply part of an
 effort to help Ms. Greenman understand the importance of not trying to go in a
                                       3
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 4 of 36 PageID: 2257




 different direction from the rest of the council. (Id.) Mr. Labrosse also admitted
 to asking Ms. Greenman whether she understood English; this, he said, was
 not an expression of disrespect but a bit of sarcasm after he having to repeat
 himself several times when speaking to her. (Id. pp. 144-45)
       Ms. Greenman asserts that Ms. Canestrino also made statements about
 her race and ethnicity. For example, at a 2013 church event, Greenman
 testified that Canestrino asked Plaintiff if she was “afraid to be in a church”
 and then stated that she could not undergo the sacrament because “the holy
 water will make you fizzle and melt into a puddle of scum.” (Greenman Dep. p.
 74, 109-10, 167-68) On a different occasion, Ms. Greenman stated that Ms.
 Canestrino complained about her physician’s holiday decorations, stating “Who
 cares about Hanukah?” Plaintiff also contends that numerous insulting
 messages have been posted to online forums and she believes that Canestrino
 is the individual responsible for these messages. A June 20, 2014 posting
 entitled “Rosie Girl” was posted by someone under the name “Ethel Rosenberg.”
 (Greenman Dep. p. 171) Ms. Greenman confronted Ms. Canestrino because the
 posting contained information that Greenman had provided to Canestrino her
 at an earlier meeting. (Id. pp. 171-72) Ms. Greenman testified that Canestrino
 laughed off the accusation, stating that it was not her, but that she knew
 enough people who could post this for her. (Id.) Canestrino denies all of these
 claims. (Canestrino Dep. p. 154-55, 157)
       During the summer of 2014, the council was in the process of
 renegotiating a collective bargaining agreement with the police and a
 formulating a revised budget. (PSOF ¶ 8) Ms. Greenman was at odds with the
 rest of the council, and she publicly and repeatedly voiced concerns about the
 increases in salary demanded by the police. As a result, when speaking at
 council meetings she was frequently booed and interrupted by police officers
 who were in attendance. (Id. ¶ 9; DE 150-7)
       On July 21, 2014, Ms. Greenman emailed the City of Hackensack
 attorney asking for an investigation: “I would like, yet again, to bring to your


                                       4
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 5 of 36 PageID: 2258




 attention the illegal conduct of Mayor Labrosse, Deputy Mayor Canestrino and
 Police Director Mordaga. . . . On numerous occasions Mayor Labrosse
 threatened and intimidated me for standing up to his illegal behavior by using
 racist and anti-Semitic language that referenced my national origin, my
 ethnicity and my accent.” (DE 150-7) Ms. Greenman also raised in this letter
 that Canestrino was attempting to intimidate and retaliate against her for
 speaking out by threatening to take away her health insurance. (Id.) Ms.
 Greenman asked that her claims be investigated. (Id.) Labrosse was aware that
 Ms. Greenman requested that her allegations be investigated. (Labrosse Dep. p.
 72) Ms. Greenman’s complaints were never investigated. (PSOF ¶ 22; DE 150-
 16 at 2-3)
       Following this complaint, on “August 7, 2014, Plaintiff received a notice
 from the City’s Zoning Department that there was a complaint that Plaintiff
 was using her apartment as a law office in violation of the City’s zoning
 ordinance.” (DSOF ¶ 17) Defendant Salkin, a former council member, was the
 one who filed the complaint. Plaintiff refused to permit the City’s zoning officer,
 Albert Borelli, to inspect her apartment because he did not have a warrant to
 do so. (Id. ¶ 18)
       On August 13, 2014, the local finance board of the Department of
 Community Affairs (“DCA”) held a public meeting. (DE 146-3 (DCA transcript)
 at 122-309) Canestrino, the mayor’s designated appointee to present at the
 meeting, discussed the City’s plan to finance the funding of settlements of tax
 appeals that had accumulated against the City. (Id. at 218-229) Canestrino
 represented that she was presenting on behalf of the mayor and the rest of the
 council. (Id. at 223) At the same meeting, the subject of health benefits for
 council members was raised, and it was noted that only one unnamed council
 member received health benefits. (Id. at 232-33) Ms. Greenman attended the
 meeting. (PSOF ¶ 13) Ms. Canestrino testified that “Plaintiff was not invited to
 be a delegate at the meeting” and that she was not appointed to attend the
 meeting. (PSOF ¶ 12; Canestrino Dep. p. 121)


                                       5
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 6 of 36 PageID: 2259




       During the public comment portion of the meeting, Ms. Greenman and
 two other residents of Hackensack spoke to the board to raise concerns about
 the new police contract that the Council had passed. They alleged that the City
 was misappropriating funds. (DSOF ¶ 21) Ms. Greenman introduced herself
 and explained that she was a city council member. (DSOF ¶ 20; PRSOF ¶ 20).
 In particular, she let it be known that the council had approved the new police
 contract without examining it; therefore, she objected to the way the council
 negotiated the contract and objected to obtaining a loan to pay for the contract.
 (Id. at 234-248 (“The rest of the council would not be interested in it. How can
 you vote for something without ever having to eyeball it?. . . there must be an
 oversight. I cannot alone by myself control it if the people are not telling the
 truth.”); DSOF ¶¶ 22-26))
       On August 15, 2014, criminal charges were brought against Ms.
 Greenman based on her failure to allow inspection of her apartment. (DSOF ¶
 29)
       On August 18, 2014, Canestrino introduced Resolution No. 300-14. (DE
 146-3 at 28-29) The resolution prohibited Hackensack elected city officials and
 part-time city employees from receiving city-funded health insurance benefits
 as of November 1, 2014. (Id.) Defendants point to the fact that the DCA lists
 excluding healthcare coverage for appointed officials in their “best practice”
 worksheet. (DSOF ¶ 28) Plaintiff notes that this had been a best practice for
 years but had only been brought to a resolution once Plaintiff spoke out at the
 DCA meeting. (PRSOF ¶ 28) Ultimately, Battaglia, Canestrino, Sims, and
 Labrosse all voted in favor of the resolution; Greenman was the only “no” vote.
 (Id.) Ms. Greenman was the only council member who relied on the City’s
 healthcare insurance. (PSOF ¶ 15)
       At some point thereafter, Canestrino and Greenman discussed issues
 concerning the library board. According to Canestrino, she indicated to Plaintiff
 that the library board was having difficulty communicating with Plaintiff and
 that the council was unhappy with her attendance at library board meetings.
 (DSOF ¶¶ 34-35) Greenman contests Canestrino’s account, stating that
                                       6
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 7 of 36 PageID: 2260




 Canestrino said that her English was not sufficiently proficient to communicate
 with the library board. (DSOF ¶ 36) In any event, Greenman states, this issue
 was manufactured by the council; the library board director, Sharon
 Constantine, testified that no library board members had ever complained that
 they could not communicate with Ms. Greenman or taken issue with her
 performance on the board. (PSOF ¶ 18; see also DE 150-13 (Constantine Dep.)
 pp. 50-53) Greenman requested an explanation in writing from the mayor for
 her removal from the library board, which was never provided. (PSOF ¶ 19)
       In October 2014, the council removed Greenman from the library board.
 (Id. ¶ 37)
       On January 6, 2015, former council member Salkin spoke at a public
 meeting. (DSOF ¶ 39) Salkin complained about Ms. Greenman and her
 potential zoning ordinance violations and read a poem in which he called Ms.
 Greenman a “sociopath.” (Id. ¶¶ 39-40) On January 8, 2015, the charges
 against Ms. Greenman were dropped because the city’s zoning officer did not
 have a warrant and therefore Ms. Greenman was within her rights to refuse to
 allow the officer to search her home. (Id. ¶ 41)
       On March 31, 2015, Ms. Greenman resigned “due to the discrimination
 based on race, religion, and national origin which I have faced, as well as the
 retaliation that I have faced after I spoke out as a citizen as to matters of public
 concern.” (PSOF ¶ 23; DE 150-17)
              B.    Procedural History
       On May 12, 2015 Ms. Greenman filed a Complaint. (DE 1) The
 Defendants named in the Complaint were:
              The City of Hackensack
              Mayor John Labrosse
              Deputy Mayor Kathleen Canestrino
              Richard Salkin, former council member and legal counsel for the City
              Board of Education
              Art Koster, City personnel director and acting City manager
              Albert Borelli, zoning officer

                                           7
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 8 of 36 PageID: 2261




 The causes of action originally asserted in the Complaint were as follows:
          Count 1 — First Amendment Retaliation (42 U.S.C. § 1983) (against
               Hackensack, Labrosse, and Canestrino)
          Count 2 — NJ Conscientious Employee Protection Act (“CEPA”) (N.J
               Stat. Ann. § 34:19-1) (against Hackensack, Labrosse, and
               Canestrino)
          Count 3 — Religious and ethnic discrimination (42 U.S.C. § 1983)
               (against Hackensack, Labrosse, and Canestrino)
          Count 4 — Religious and ethnic discrimination (NJ Law Against
               Discrimination (“NJLAD”), N.J. Stat. Ann. § 10:5) (against
               Hackensack, Labrosse, and Canestrino)
          Count 5 — Malicious Prosecution (42 U.S.C. § 1983) (against all
               Defendants)
          Count 6 — Malicious Prosecution Conspiracy (42 U.S.C. § 1983)
               (against all Defendants)
          Count 7 — Abuse of Process (42 U.S.C. § 1983) (against all
               Defendants)
          Count 8 — NJ Civil Rights Act (“NJCRA”) (N.J. Stat. Ann. § 10:6-2)
               (against all Defendants)
          Count 9 — State law defamation (against Salkin)
       On July 17, 2015, Defendants Hackensack, Labrosse, and Canestrino
 filed a motion to dismiss Counts 2 (CEPA) and 4 (NJLAD). (DE 13) Plaintiff
 conceded in her opposition to Defendants’ motion to dismiss that Count 4 must
 fail as to Labrosse and Canestrino. (DE 23-1 at 5) Accordingly, on March 2,
 2016, I dismissed Count 4 solely as to Labrosse and Canestrino; Defendants’
 motion to dismiss Counts 2 and 4 was denied in all other respects. (DE 44, DE
 45)
       In December 2017, the Parties filed and I so-ordered a stipulation of
 dismissal as to Defendant Salkin. (DE 82; DE 83) As a result, Count 9, which
 was asserted against Salkin alone, was dismissed. In October 2018, the Parties
 filed and I so-ordered a stipulation of dismissal as to Defendants Koster and
 Borelli. (DE 112; DE 113)
       On January 30, 2020, the remaining Defendants (Hackensack, Labrosse,
 and Canestrino) moved for summary judgment on Counts 1, 2, 3, 4, and 8. (DE


                                      8
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 9 of 36 PageID: 2262




 146) On January 31, 2020, the same three Defendants filed a second motion
 for summary judgment on Plaintiffs’ common law tort claims, Counts 5
 (Malicious Prosecution), 6 (Conspiracy to commit Malicious Prosecution), and 7
 (Abuse of Process).
          Plaintiff has filed a response in opposition as to Counts 1 through 4 and
 8. Plaintiff has voluntarily dismissed the Count 3 due process claim (but not
 the Count 3 equal protection claim, so Count 3 remains). (DE 150 at 1) Plaintiff
 does not oppose Defendants’ motion as to Counts 5, 6, and 7, and voluntarily
 consents to the dismissal of those counts. (DE 150 at 2 n.2 (“A second Motion
 for Summary Judgement was filed regarding Plaintiff’s claims for Malicious
 Prosecution, Conspiracy to Commit Malicious Prosecution and Abuse of
 Process. Plaintiff voluntarily dismisses those claims and thus will not address
 counts V, VI, VII of her Complaint.”)). I will therefore grant on consent
 Defendants’ motion for summary judgment (DE 148) as to the due process
 component of Count 3, as well as Counts 5, 6, and 7.
          Consequently, the only remaining Defendants are the City of
 Hackensack, Mr. Labrosse, and Ms. Canestrino. The only remaining claims are
          Count 1 (First Amendment retaliation)
          Count 2 (CEPA)
          Count 3 (equal protection only)
          Count 8 (NJCRA)
 all as to Hackensack, Labrosse, and Canestrino; and
          Count 4 (NJLAD) as to Hackensack only.

    II.      Discussion
             a. Legal standard
          Federal Rule of Civil Procedure 56(a) provides that summary judgment
 should be granted “if the movant shows that there is no genuine dispute as to
 any material fact and the movant is entitled to judgment as a matter of law.”
 See Kreschollek v. S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000);
 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding a motion


                                        9
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 10 of 36 PageID: 2263




  for summary judgment, a court must construe all facts and inferences in the
  light most favorable to the nonmoving party. See Boyle v. Cnty. of Allegheny
  Pennsylvania, 139 F.3d 386, 393 (3d Cir. 1998) (citing Peters v. Delaware River
  Port Auth. of Pa. & N.J., 16 F.3d 1346, 1349 (3d Cir. 1994)). The moving party
  bears the burden of establishing that no genuine issue of material fact
  remains. See Celotex, 477 U.S. at 322-23. “[W]ith respect to an issue on which
  the nonmoving party bears the burden of proof . . . the burden on the moving
  party may be discharged by ‘showing’ — that is, pointing out to the district
  court — that there is an absence of evidence to support the nonmoving party’s
  case.” Id. at 325.
        Once the moving party has met that threshold burden, the non-moving
  party “must do more than simply show that there is some metaphysical doubt
  as to material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475
  U.S. 574, 586, 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986). The opposing party
  must present actual evidence that creates a genuine issue as to a material fact
  for trial. Anderson, 477 U.S. at 248; see also Fed. R. Civ. P. 56(c) (setting forth
  types of evidence on which nonmoving party must rely to support its assertion
  that genuine issues of material fact exist).
        Unsupported allegations, subjective beliefs, or argument alone, however,
  cannot forestall summary judgment. See Lujan v. Nat’l Wildlife Fed’n, 497 U.S.
  871, 888, 111 L. Ed. 2d 695, 110 S. Ct. 3177 (1988) (nonmoving party may not
  successfully oppose summary judgment motion by simply replacing
  “conclusory allegations of the complaint or answer with conclusory allegations
  of an affidavit.”); see also Gleason v. Norwest Mortg., Inc., 243 F.3d 130, 138
  (3d Cir. 2001) (“A nonmoving party has created a genuine issue of material fact
  if it has provided sufficient evidence to allow a jury to find in its favor at trial.”).
  Thus, if the nonmoving party fails “to make a showing sufficient to establish
  the existence of an element essential to that party’s case, and on which that
  party will bear the burden of proof at trial . . . there can be ‘no genuine issue of
  material fact,’ since a complete failure of proof concerning an essential element


                                          10
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 11 of 36 PageID: 2264




  of the nonmoving party’s case necessarily renders all other facts immaterial.”
  Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 (3d Cir. 1992) (quoting Celotex,
  477 U.S. at 322-23).
        The “mere existence of some alleged factual dispute between the parties
  will not defeat an otherwise properly supported motion for summary judgment;
  the requirement is that there be no genuine issue of material fact.” Anderson,
  477 U.S. at 247-48. A fact is only “material” for purposes of a summary
  judgment motion if a dispute over that fact “might affect the outcome of the
  suit under the governing law.” Id. at 248. A dispute about a material fact is
  “genuine” if “the evidence is such that a reasonable jury could return a verdict
  for the nonmoving party.” Id.

           b. Count 1: First Amendment Retaliation Under Section 1983
        In Count 1, Ms. Greenman brings a claim of First Amendment-based
  retaliation under 42 U.S.C. § 1983.
        Ms. Greenman contends that, at an August 13, 2014 DCA meeting, she
  made public statements that angered the Defendants. (DE 150 at 13) In
  retaliation, she alleges, Defendants eliminated her health insurance and
  removed her from the library board. (Id. at 17) Defendants respond that Ms.
  Greenman’s statements were not protected by the First Amendment because
  she was speaking in her official capacity as a councilwoman, and not as a
  private citizen. (Id. at 18-20) Moreover, say Defendants, Ms. Greenman cannot
  establish a causal connection between her statements and any adverse
  employment action. (Id. at 13-14, 20-22)
        The First Amendment enshrines the right of the people to petition the
  government for redress of grievances. U.S. CONST. amend I. When that right is
  infringed by state officials, Section 1983 of the Civil Rights Act of 1871 provides
  a remedy;
        Every person who, under color of any statute, ordinance,
        regulation, custom, or usage, of any State or Territory or the
        District of Columbia, subjects, or causes to be subjected, any
        citizen of the United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges or immunities
                                        11
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 12 of 36 PageID: 2265




        secured by the Constitution and laws, shall be liable to the party
        injured in an action at law, suit in equity, or other proper
        proceeding for redress.

  42 U.S.C. § 1983. Section 1983 allows a party who has been deprived of rights,
  privileges, or immunities secured by the Constitution to seek damages and
  injunctive relief. See id.
        A prima facie case under § 1983 requires a plaintiff to demonstrate that:
  (1) a person deprived her of a federal right; and (2) the person who deprived her
  of that right acted under color of state law. Groman v. Twp. of Manalapan, 47
  F.3d 628, 633 (3d Cir. 1995) (citing Gomez v. Toledo, 446 U.S. 635, 640
  (1980)). The alleged retaliatory conduct—taking away Ms. Greenman’s health
  insurance and library board position—consisted of official actions at council
  meetings. The parties therefore do not dispute Element (2), i.e., that
  Defendants acted under color of state law. See Willson v. Yerke, 604 F. App’x
  149, 150 (3d Cir. 2015). What the parties do dispute is Element (1), i.e., that
  Ms. Greenman was deprived of a federal First Amendment right.
        A claim of First Amendment retaliation requires that a plaintiff establish
  “(1) constitutionally protected conduct, (2) retaliatory action sufficient to deter
  a person of ordinary firmness from exercising [her] constitutional rights, and
  (3) a causal link between the constitutionally protected conduct and the
  retaliatory action.” Thomas v. Indep. Twp., 463 F.3d 285, 296 (3d Cir. 2006)
  (citing Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003)). The alleged
  retaliatory conduct must have had an impact on the plaintiff’s First
  Amendment rights that was more than minimal. McKee v. Hart, 436 F.3d 165,
  170 (3d Cir. 2006); Brennan v. Norton, 350 F.3d 399, 419 (3d Cir. 2003).

                   i. First Amendment protections against retaliation
        According to Defendants, discovery has proven that Ms. Greenman
  cannot establish elements (1) constitutionally protected speech, and (2) a
  causal link between Greenman’s speech and any purported retaliatory actions
  taken by the council. (DE 146-4 at 18-24) Ms. Greenman disagrees, stating
  that her public denunciation of the council’s alleged financial irresponsibility

                                         12
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 13 of 36 PageID: 2266




  was protected speech because she spoke as a concerned member of the public.
  (DE 150 at 12-15) Moreover, Greenman asserts that there is sufficient
  circumstantial evidence of a connection between her speech and Defendants’
  retaliation.
        I pause here to reformulate the issue somewhat. As conceived by the
  parties, it is binary: Ms. Greenman either spoke as a private citizen, and
  therefore enjoyed the widest First Amendment protection, or she spoke as a
  public employee, and enjoyed little or none under Garcetti v. Ceballos, 547 U.S.
  410, 418 (2006). That either/or analytic framework, I believe, is too simple. An
  elected official’s First Amendment status, particularly vis-à-vis a claim of
  retaliation, must be analyzed on its own terms.
        A private citizen’s expression enjoys broad First Amendment protection.
  Even if she happens to be employed by a public agency, her employer cannot
  retaliate against her for expressing her opinions as a private citizen. See
  Garcetti v. Ceballos, 547 U.S. 410, 418 (2006). 3 There is a minimal requirement


  3     Under Garcetti v. Ceballos, the inquiry involves both the public role of the
  speaker and the nature of the expression:
        [There are] two inquiries to guide interpretation of the constitutional
        protections accorded to public employee speech. The first requires
        determining whether the employee spoke as a citizen on a matter of
        public concern. See id., at 568, 88 S. Ct. 1731. If the answer is no, the
        employee has no First Amendment cause of action based on his or her
        employer’s reaction to the speech. See Connick, supra, at 147, 103 S. Ct.
        1684. If the answer is yes, then the possibility of a First Amendment
        claim arises. The question becomes whether the relevant government
        entity had an adequate justification for treating the employee differently
        from any other member of the general public. See Pickering, 391 U.S., at
        568, 88 S. Ct. 1731. This consideration reflects the importance of the
        relationship between the speaker’s expressions and employment. A
        government entity has broader discretion to restrict speech when it acts
        in its role as employer, but the restrictions it imposes must be directed at
        speech that has some potential to affect the entity’s operations.
  Garcetti v. Ceballos, 547 U.S. 410, 418 (2006). “The Court has made clear that public
  employees do not surrender all their First Amendment rights by reason of their
  employment. Rather, the First Amendment protects a public employee’s right, in
  certain circumstances, to speak as a citizen addressing matters of public concern.” Id.
  at 417, 419.

                                           13
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 14 of 36 PageID: 2267




  that the alleged retaliatory act be “sufficient to deter a person of ordinary
  firmness from exercising his constitutional rights.” Thomas v. Independence
  Twp., 463 F.3d 285, 296 (3d Cir. 2006) (citation omitted). Depending on the
  context, however, fairly minor forms of retaliation may be actionable. 4
         A public employee, by contrast—when speaking not privately but as a
  public employee—has limited First Amendment rights and may be disciplined
  or fired for what would otherwise be protected speech. Indeed, the government
  employer has the right to dictate what an employee may or may not say in
  connection with public business. In the case of public employees, “restrictions
  on speech are permissible because, ‘when a citizen enters government service,
  the citizen must accept certain limitations on his or her freedom.’ [citing
  Garcetti].” Werkheiser v. Pocono Twp., 780 F.3d 172, 177 (3d Cir. 2015). A
  public employee’s statement is protected only if “(1) in making it, the employee
  spoke as a citizen, (2) the statement involved a matter of public concern, and
  (3) the government employer did not have an adequate justification for treating
  the employee differently from any other member of the general public as a
  result of the statement he made.” Young, 629 F. App’x at 357 (citing Garcetti).
  The parties disagree, however, over whether Ms. Greenman, an elected official,
  ought to be treated as a “public employee” under Garcetti.
         As to an elected official, “[t]he manifest function of the First Amendment
  in a representative government requires that legislators must be given the
  widest latitude to express views on issues of policy.” Bond v. Floyd, 385 U.S.
  116, 136-37 (1966). When an elected official is speaking on matters of public
  concern, no authority can dictate the positions she may take; she must be free.
  But the question then becomes “Free from what?” I conclude that certain acts,


  4      Consider, for example, the U.S. Supreme Court’s observation in dictum that
  “the First Amendment . . . already protects state employees . . . from even an act of
  retaliation as trivial as failing to hold a birthday party for a public employee . . . when
  intended to punish her for exercising her free speech rights”. Rutan v. Republican
  Party of Ill., 497 U.S. 62, 75 n.8 (1990) (quotations omitted). My docket has never
  included such a birthday-party-based claim, but this dictum does demonstrate the
  Court’s hypervigilance where infringement of free expression is concerned.

                                            14
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 15 of 36 PageID: 2268




  which surely would constitute coercion or retaliation in other contexts, are
  permissible in the realm of electoral politics. An elected official may suffer all
  sorts of adverse consequences on the basis of her political positions. That is
  not, however, because she is a “public employee” whose official speech may be
  dictated by her superiors; rather it is because she is in the arena of democratic
  politics, where we expect and indeed desire that individuals will clash and
  contend on the basis of their political ideas.
         The Third Circuit’s discussion of Garcetti strongly implies that the
  rationales for limiting public employee speech are not very relevant to elected
  officials:
         Many of the reasons for restrictions on employee speech appear to
         apply with much less force in the context of elected officials.
         Werkheiser’s speech as an elected official is not subject to prior
         review or approval. To use Garcetti’s language, his speech is
         neither “controlled” nor “created” in the same way that an
         employer controls the speech of a typical public employee. And, as
         the Supreme Court admonished, “[p]roper application of [its]
         precedents ... leads to the conclusion that the First Amendment
         does not prohibit managerial discipline based on an employee’s
         expressions made pursuant to official responsibilities.” Id. at 424,
         126 S. Ct. 1951 (emphasis added). But of course, there is no truly
         comparable analog to “managerial discipline” when discussing
         retaliation between elected officials.

         And, because elected officials to a political body represent different
         constituencies, there would seem to be far less concern that they
         speak with one voice. In fact, debate and diversity of opinion
         among elected officials are often touted as positives in the public
         sphere. See Bond, 385 U.S. at 136–37, 87 S. Ct. 339 (“Legislators
         have an obligation to take positions on controversial political
         questions so that their constituents can be fully informed by them
         ... also, so [constituents] may be represented in governmental
         debates by the person they have elected to represent them.”).

  Werkheiser, 780 F.3d at 178 (citing Bond v. Floyd, 385 U.S. 116, 136-37
  (1966)). Still, as Werkheiser noted, this issue is not settled. 5

  5     Werkheiser, although fairly clear about the Court’s view of the issue, is
  nevertheless not a square holding as to whether Garcetti applies equally to public
  employees and elected officials. The actual issue before the court was whether elected
                                          15
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 16 of 36 PageID: 2269




        My own view is that Garcetti simply doesn’t fit; in philosophical terms, to
  apply the Garcetti analysis to elected officials might be deemed a category
  mistake. An elected official enjoys the same First Amendment freedoms as any
  citizen. The question of what constitutes impermissible “retaliation,” however,
  must be considered in light of the back-and-forth of the political process. Far
  from being immunized from the repercussions of political speech, an elected
  official can expect vigorous resistance from other political actors. That
  possibility would not deter a reasonable elected official from expressing his or
  her opinions.
        Compare the case of an ordinary public employee. A clerk, for example,
  has a boss; she is expected to perform the job neutrally; she might be punished
  for politically haranguing a citizen who comes to her office to file a document.
  By the same token, a buildings commissioner might be prohibited from making
  official announcements discouraging applications for building permits. Even if
  he may privately harbor libertarian views that the costs of such regulations
  outweigh the benefits, he is expected to implement and not undermine the laws
  enacted by democratically elected officials. As to an elected official, however,
  the concept of managerial control simply has no application; likewise, the
  necessity of a politically neutral civil service does not come into play. An elected
  official may well disagree with and press for changes to existing laws and
  policies; indeed, she may have been elected for that very purpose. Nor can a
  legislator be prohibited from holding a minority political view; that represents
  the democratic process functioning as intended. In short, the Garcetti
  categories do not read very readily onto the situation of an elected
  councilwoman like Ms. Greenman. True, she may suffer consequences for


  officials were entitled to qualified immunity for a claim of retaliation against a fellow
  elected official based on his speech in that capacity. Qualified immunity was permitted
  because the right was not sufficiently established in the case law. See generally
  Saucier v. Katz, 533 U.S. 194, 201 (2001) (qualified immunity applies unless plaintiff
  demonstrates violation of a constitutional right and that the right was clearly
  established at the time of the misconduct).



                                           16
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 17 of 36 PageID: 2270




  political speech—but not because she is in some subordinate role, subject to
  the authority of her public employer.
        An important function of the office of councilwoman is the monitoring of
  the City’s finances. Can the City really be maintaining that Ms. Greenman can
  be prohibited from criticizing the perceived misuse of public funds precisely
  because she is a councilwoman? The answer, it seems to me, is that she
  cannot; but neither can she be insulated from the rough-and-tumble of
  electoral politics. Thus an elected councilperson may freely level criticisms, but
  cannot expect the criticized to take it lying down. No one should be surprised
  to hear that legislators will attempt to undermine rival legislators who hold
  different political views. Similarly, few would believe that a political party must,
  for example, award committee chairmanships on an equal basis to those who
  are hostile to its political program. Legislator A may speak in opposition to
  Legislator B’s water project; Legislator B may respond by condemning
  Legislator A’s welfare bill. In some colloquial sense, those opposing views, or
  votes, are retaliatory, but not in a First Amendment sense. Such ideological
  wars can be banned from the public workplace, but they are the very
  substance of electoral politics. They cannot be regarded as embodying
  forbidden viewpoint discrimination.
        I add that in politics, as opposed to the workplace, retaliation tends to
  occur between relative peers. A councilperson is less subject to repression than
  an ordinary employee; she is not without recourse. What she can do is form
  governing coalitions, work against the reelection of rivals, or simply exercise
  her powers of persuasion. Ultimately, the voters will decide if, for example, she
  is correct that their tax dollars are not being used properly. The political
  process, and not the courts, would be the ultimate arena for settling such
  policy disagreements.
        Considering those First Amendment principles in relation to a retaliation
  claim specifically, I conclude that engaging in protected expression does not
  clothe an elected official with immunity from subsequent actions contrary to
  his or her interests. Nor does a person, by speaking first, gain some sort of
                                          17
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 18 of 36 PageID: 2271




  first-to-file priority, i.e., a right to preclude others from exercising their own
  First Amendment rights in response. As the Third Circuit observed in
  Werkheiser, supra, “[the defendants] may well have been exercising a competing
  First Amendment right to make a political statement by removing [Plaintiff]”
  based on disagreement with his views. Werkheiser, 780 F.3d at 178 (citing Blair
  v. Bethel Sch. Dist., 608 F.3d 540, 545 (9th Cir. 2010)).
        In short, “retaliation” cannot have the same meaning here that it does in
  the office environment of a public agency. Blair explained that elected board
  members are expected to engage in internal power struggles and “retaliate”
  against one another through oppositional voting; but “the First Amendment
  does not succor casualties of the regular functioning of the political process.”
  Id. at 544-45 (“In fact, we expect political officials to cast votes in internal
  elections in a manner that is, technically speaking, retaliatory, i.e., to vote
  against candidates whose views differ from their own.”). Indeed, “nothing in
  Bond that suggests the Court intended for the First Amendment to guard
  against every form of political backlash that might arise out of the everyday
  squabbles of hardball politics.” Werkheiser, 780 F.3d at 181.
        “[M]ore is fair in electoral politics than in other contexts.” Blair, 608 F.3d
  at 543. But perhaps not all is fair. Even in the context of elected office, there is
  a line to be drawn: “[T]he First Amendment may well prohibit retaliation
  against elected officials for speech pursuant to their official duties only when
  the retaliation interferes with their ability to adequately perform their elected
  duties.” Id. (emphasis added). On that view, to be considered impermissible,
  such retaliation would have to cross the line to actual interference with the
  person’s function as an elected official. When that occurs, the rules of the
  democratic political contest have been subverted, and it cannot no longer be
  presumed that the outcomes are legitimate.
        The actual-interference standard builds on the holding of Bond v. Floyd,
  in which the U.S. Supreme Court held that the First Amendment rights of an
  elected official were violated when the Georgia House disqualified him from


                                          18
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 19 of 36 PageID: 2272




  taking his seat based on disagreement with statements he had made. 385 U.S.
  116, 136-37 (1966). The Supreme Court noted that “[t]he manifest function of
  the First Amendment in a representative government requires that legislators
  must be given the widest latitude to express views on issues of policy. The
  central commitment of the First Amendment, as summarized in the opinion of
  the Court in New York Times v. Sullivan, 376 U.S. 254, 270, 84 S. Ct. 710, 721,
  11 L. Ed. 2d 686 (1964), is that ‘debate on public issues should be uninhibited,
  robust, and wide-open.’” Bond, 385 U.S. at 135-36. Thus the Supreme Court
  held that the elected officials’ statements were protected because spirited, and
  often, bitter and strident opposition from political rivals in the public sphere
  was to be expected, and should be protected in the interests of the public,
  which needs to hear all sides of an issue. Id. Still, the form of opposition
  chosen by the Georgia legislature—plaintiff’s exclusion from the position to
  which he had been elected—went so far as to have the opposite effect, actually
  precluding or stifling debate.
        All of this is by way of saying that the classification of Ms. Greenman’s
  role when she spoke at the meeting is, in summary judgment terms, a material
  one, in that it may determine which party is entitled to judgment as a matter of
  law. To simplify, the question of whether, why, and to what extent the plaintiff’s
  statements merit First Amendment protection divides into three major
  scenarios:
        (a) Plaintiff spoke as private citizen. (Statements are protected.)
        (b) Plaintiff spoke as public employee. (First Amendment protection may
           be denied because, under Garcetti, such rights are limited in the
           setting of public employment.)
        (c) Plaintiff spoke as elected official. (As I have held, Garcetti does not
           apply as such. Speech is protected, but “retaliation,” to be
           impermissible, must rise to the level of interfering with plaintiff’s
           functioning as an elected official.)




                                         19
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 20 of 36 PageID: 2273




        If Ms. Greenman is correct that she spoke as a private citizen, the legal
  distinctions between elected office and public employment become moot; her
  speech was protected from retaliation, indeed from even fairly minor forms of
  retaliation. If the defendants are correct that Ms. Greenman spoke as a public
  employee, then her speech on matters relating to her employment could
  properly be regarded as unprotected. Finally, if she spoke as an elected official,
  her speech was unfettered, but subject to political payback short of impairment
  of her functioning in her elected position.
        I look ahead to state that, if Ms. Greenman spoke as a public official, it is
  an open question whether the alleged retaliation here—elimination of municipal
  health insurance benefits for elected councilpersons and recall from the library
  board—rose to the necessary level. The elimination of health insurance, which
  applied to all council members, may not have directly affected the exercise of
  any function of a councilperson. Ms. Greenman’s position on the library board
  was not essential to her role as a council member; it was an ancillary,
  discretionary appointment by the mayor. For example, she was still able to
  serve on the finance and budget committees and vote on all measures.
  (Canestrino Dep. p. 69) These retaliatory acts, however galling or burdensome,
  did not—like the refusal to seat a legislator in Bond—disable Greenman from
  performing her duties as an elected council member. “[T]he First Amendment is
  not a shield against the vagaries of the political process, and it is only the
  political process where Plaintiff should look to for recourse in this action.”
  Werkheiser v. Pocono Twp., 210 F. Supp. 3d 633, 642 (M.D. Pa. 2016), aff’d,
  704 F. App’x 156 (3d Cir. 2017).
        The remaining question is whether the issue of Ms. Greenman’s status,
  now shown to be legally significant, is genuine and factual. I conclude that it is.
  There is a clash of evidence as to whether Ms. Greenman—whether viewed as
  an elected official or a public employee—was speaking in either of those roles at
  the August 2014 DAC meeting, or whether she spoke as a private citizen.
        As to which of these roles Ms. Greenman occupied when she spoke at the
  DCA meeting, the evidence is in conflict. Defendants contend that Ms.
                                        20
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 21 of 36 PageID: 2274




  Greenman’s statements before the DCA finance board are self-evidently not
  those of a private citizen. Ms. Greenman, they point out, explicitly introduced
  herself at the hearing as a councilwoman. (DSOF ¶ 20; PRSOF ¶ 20; see also
  DE 146-3 (DCA transcript)) Her statements concerning the City’s budget
  proposals were based on knowledge she had obtained through her work as a
  councilwoman. (DE 146-4 at 19) That context, in Defendants’ view, establishes
  that Ms. Greenman spoke in furtherance of her official duty to represent the
  interests of her constituents. It follows from Garcetti, they say, that she did not
  enjoy the protection afforded to private expression, but rather is subject to the
  constraints on public employee speech that are imposed by Garcetti. (As I say, I
  disagree with the defendants’ position that the Garcetti public employee
  analysis applies to an elected official. Here, however, I am discussing the
  factual issue of what Ms. Greenman’s status was when she spoke at the
  meeting.)
        Ms. Greenman responds that she was not at the DCA meeting in any
  official capacity, but spoke as a citizen. Ms. Greenman was not designated to
  represent the City of Hackensack before the DCA at that meeting; Ms.
  Canestrino was. (PSOF ¶ 12; Canestrino Dep. p. 121) Ms. Greenman thus had
  no duty to attend this meeting at all, and only did so as a concerned citizen.
        The evidence is in conflict; resolution of the factual issue as to the
  capacity in which Ms. Greenman spoke is for the finder of fact.

                      ii. Causal Link
        Assuming there was protected speech and an act that could be
  considered retaliatory, the remaining element of a First Amendment claim is
  that there be a causal link between the two. Here, too, there is an issue of fact
  that bars summary judgment.
        The retaliatory behavior here is that the council voted to take away city-
  funded health insurance benefits from elected city officials and part-time city
  employees. Ms. Greenman also reports that she was removed from the library



                                        21
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 22 of 36 PageID: 2275




  board. Both actions, she alleges, were the result of her speaking at the DCA.
  Whether that is so presents a classic factual issue of causation.
        The situation is complex. There is surely evidence that the defendants
  would have been displeased by Ms. Greenman’s comments at the DCA meeting.
  As Ms. Greenman presents the facts, however, it appears that she clashed with
  defendants on many issues and on many bases—political, personal, ethnic,
  and religious. If retaliation for comments at a particular meeting is a possible
  hypothesis, it is far from a necessary one. Now the timing of the health-benefits
  resolution is suggestive; it came within days of the DCA meeting. Nevertheless,
  the cancellation applied across the board to all elected officials. Ms. Greenman
  says it affected her uniquely, because she did not have private insurance, while
  others did; nevertheless, this action on its face does not so uniquely target her
  that it can only be seen as retaliation. And the defendants must surely be
  permitted to argue that this was not revenge but good public policy,
  undertaken in furtherance of their public duties.
        Ms. Greenman’s removal as the mayor-appointed liaison to the library
  board occurred in October 2014, some two months after the DCA meeting. It,
  too, may have constituted retaliation for her comments at the DCA meeting. On
  the other hand, the Mayor might have decided, wisely or not, that she was no
  longer the right person for the job.
        Accordingly, summary judgment is denied on Count 1.

           c. Counts 2 and 4 (CEPA, NJLAD)
        CEPA was enacted to “protect and encourage employees to report illegal
  or unethical workplace activities and to discourage public and private sector
  employers from engaging in such conduct.” Abbamont v. Piscataway Twp. Bd.
  of Educ, 138 N.J. 405, 431, 650 A.2d 958, 971 (1994). To effectuate that aim,
  the statute provides, in relevant part:
        An employer shall not take any retaliatory action against an employee
        because the employee ... [d]iscloses, or threatens to disclose to a
        supervisor or to a public body an activity, policy or practice of the
        employer ... that the employee reasonably believes ... is in violation of a
        law.
                                         22
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 23 of 36 PageID: 2276




  N.J. Stat. Ann. § 34:19-3(a)(l). Under CEPA, an employee is an individual who
  performs services for and under the control and direction of an employer for
  wages or other remuneration. N.J. Stat. Ann. § 34:19-2(b). A retaliatory action
  is defined as “the discharge, suspension or demotion of an employee, or other
  adverse employment action taken against an employee in the terms and
  conditions of employment.” N.J. Stat. Ann. § 34:19-2(e).
        To establish a cause of action for retaliation under CEPA, an employee
  must demonstrate four elements: (1) she had a reasonable belief that her
  employer’s conduct violated a law, regulation, or clear mandate of public policy;
  (2) she performed a “whistle-blowing” activity under the act; (3) the employer
  took an adverse employment action against her; and (4) a causal connection
  exists between the whistle-blowing activity and the adverse employment action.
  Dzwonar v. McDevitt, 828 A.2d 893, 900 (N.J. 2003); Samowski v. Air Brooke
  Limousine, Inc., 510 F.3d 398, 404 (3d Cir. 2007).
        The NJLAD prohibits discrimination in the workplace based on “race,
  creed, color, national origin, ancestry, age, sex, affectional or sexual
  orientation, marital status, familial status, liability for service in the Armed
  Forces of the United States, or nationality.” N.J. Stat. Ann. § 10:5-3. “[T]he LAD
  was intended to prohibit discrimination in the context of an
  employer/employee relationship,” Pukowsky v. Caruso, 312 N.J.Super. 171,
  184 (N.J. Super. Ct. App. Div. 1998), and that the absence of an employment
  relationship between a plaintiff and a defendant will preclude liability. Thomas
  v. Cnty. of Camden, 386 N.J. Super. 582, 594 (N.J. Super. Ct. App. Div. 2006).
  “Employer” under the NJLAD “includes the State, any political or civil
  subdivision thereof, and all public officers, agencies, boards, or bodies.” N.J.
  Stat. Ann. § 10:5-5(e). “Employee” is not defined, except negatively; it “does not
  include any individual employed in the domestic service of any person” Id. §
  10:5-5(f).
        To succeed on an NJLAD claim, a plaintiff must establish that “1) she
  belongs to a protected class; 2) she was qualified for the position; 3) she was

                                         23
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 24 of 36 PageID: 2277




  subject to an adverse employment action; and 4) the adverse action (occurred]
  under circumstances giving rise to an inference of discrimination.” Shahin v.
  Delaware, 424 F. App’x 90, 92–93 (3d Cir. 2011); see also Tourtellotte, 636 F.
  App’x at 842 (citing Jones v. Sch. Dist. of Phila., 198 F.3d 403, 410–11 (3d Cir.
  1999); Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 n. 6, (1981)).
  “In order to constitute adverse employment action for purposes of the LAD,
  retaliatory conduct must affect adversely the terms, conditions, or privileges of
  the plaintiff’s employment or limit, segregate, or classify the plaintiff in a way
  which would tend to deprive her of employment opportunities or otherwise
  affect her status as an employee.” Marrero v. Camden Cnty. Bd. of Soc. Servs.,
  164 F. Supp.2d 455, 473 (D.N.J. 2001). It is well settled that “the LAD is
  intended to be New Jersey’s remedy for unacceptable discrimination and is to
  be liberally construed.” Franek v. Tomahawk Lake Resort, 333 N.J. Super. 206,
  217 (N.J. Super. Ct. App. Div. 2000). See also Cedeno v. Montclair State Univ.,
  163 N.J. 473, 478 (2000) (recognizing “the important public policies of the LAD
  ... and the need to construe [it] liberally to achieve those policies”). 6

                  i. “Employee Status”
        Defendants’ summary judgment motion as to the CEPA and NJLAD
  primarily argues that Ms. Greenman is not an “employee” of the City. Faced
  with the same arguments at the motion to dismiss stage, I stated:
              Relevant factors under CEPA, developed in the context of
        independent contractors, include

              (1) the employer’s right to control the means and manner of
              the worker’s performance; (2) the kind of occupation—
              supervised or unsupervised; (3) skill; (4) who furnishes the
              equipment and workplace; (5) the length of time in which the
              individual has worked; (6) the method of payment; (7) the
              manner of termination of the work relationship; (8) whether

  6     A word about the concepts of “employee” and “adverse action.” They overlap,
  but do not coincide, with the First Amendment concepts, discussed above, of “public
  employment” and “retaliation.” Whether an elected official is treated as a public
  employee under Garcetti is dictated by First Amendment policies, not agency law. And
  depending on the context, First Amendment “retaliation” may encompass acts that
  could not be described as an “adverse employment action” under CEPA or NJLAD.
                                          24
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 25 of 36 PageID: 2278




              there is annual leave; (9) whether the work is an integral part
              of the business of the “employer;” (10) whether the worker
              accrues retirement benefits; (11) whether the “employer” pays
              social security taxes; and (12) the intention of the parties.

        D’Annunzio v. Prudential Ins. Co. of Am., 927 A.2d 113, 121 (N.J. 2007)
        (quoting Pukowsky v. Caruso, 711 A.2d 398, 404 (N.J. Super. App. Div.
        1998) (quoting Franz v. Raymond Eisenhardt & Sons, Inc., 732 F.Supp.
        521, 528 (D.N.J. 1990))). Other and different considerations have been
        applied to persons who are shareholder-directors in a business
        organization, because their status may render them less susceptible to
        intimidation. See Feldman v. Hunterdon Radiological Associates, 901 A.2d
        322 (N.J. 2006).

              NJLAD does not contain a general definition of “employee,”
        although it does exclude “any individual employed in the domestic
        service of any person.” N.J. Stat. Ann. § 10:5-5(f). Like CEPA, however,
        NJLAD is broad, remedial legislation, and the flexible Pukowski test has
        been applied in the NJLAD context as well. Feldman, 901 A.2d at 331.
        That test, however, requires a factual context.

  (DE 44 at 3-4) As these multiple factors make clear, the analysis for
  determining whether an individual is an employee for CEPA and NJLAD
  purposes is inherently factual. Factor 1, the “right to control” has been held to
  be the most important factor. See Chrisanthis v. County of Atl., 361 N.J. Super.
  448, 455, (N.J. Super. Ct. App. Div. 2003). However “[o]ur courts have long
  recognized that, in certain settings, exclusive reliance on a traditional right-to-
  control test to identify who is an ‘employee’ does not necessarily result in the
  identification of all those workers that social legislation seeks to reach.”
  D’Annunzio, 192 N.J. at 121.
        Factor 1, the right of the City to control the manner of Ms. Greenman’s
  employment, is inconclusive. On the one hand, a reasonable jury could agree
  with Defendants that the City did not control Ms. Greenman in the sense that
  it hired her or could fire her from her elected position. Only the citizens of
  Hackensack could do that. Moreover, she did not have a supervisor who
  controlled or directed her work. On the other hand, through its personnel
  policies, the City did exercise a level of control over Ms. Greenman’s work. For


                                         25
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 26 of 36 PageID: 2279




  example, upon taking office she was provided an employee handbook which
  stated that “as a city employee, you have certain rights and obligations” and
  outlined the policies that governed “discrimination, safety, violence,
  harassment, and conflicts of interest” issues. (DE 150-5 at 3) 7
        Factor 2, the kind of occupation and whether it is supervised, favors a
  finding that Ms. Greenman was not an employee of the City. Again, she did not
  have a supervisor who selected or dictated her duties. Ms. Greenman’s agenda
  was largely dictated by herself and the requirements of her constituents as she
  perceived them.
        Factor 4, responsibility for the equipment and workplace, favors a finding
  that Ms. Greenman is an employee. Her work, or at least the formal part of it,
  took place at the City’s municipal offices.
        Certain factors, such as (3) skill, and (5) length of time on the job, are
  frankly not much help. Any particular elected office, such as councilperson,
  has uniform duties and responsibilities. Persons elected to that office surely
  exercise varying degrees of skill in exercising judgment, politicking, consensus
  building, and the like. I, however, find it difficult to discern how these skills
  correlate to a finding of “employee.” Likewise, a councilwoman’s tenure is
  determined by the electorate, subject to any term limits.
        The analysis of factor 7, the manner of terminating the work relationship,
  is the same as factor 2. The only way Ms. Greenman could be formally


  7      Defendants contend that Title VII as a matter of law compels a finding that Ms.
  Greenman as an elected official is not an employee for NJLAD purposes because the
  NJLAD and Title VII are construed similarly. Tourtellotte v. Eli Lilly & Co., 636 F. App’x
  831, 842 (3d Cir. 2016) (“This Court’s discrimination inquiry is the same for claims
  filed under Title VII and the NJLAD ....”) (citing Armstrong v. Burdette Tomlin Mem’l
  Hosp., 438 F.3d 240, 249 (3d Cir. 2006)). In this respect, I disagree with Defendants.
         Under Title VII, “[t]he term ‘employee’ means an individual employed by an
  employer, except that the term ‘employee’ shall not include any person elected to
  public office in any State or political subdivision of any State by the qualified voters
  thereof.” 42 U.S.C. § 2000e(f) (emphasis added). Thus, Title VII specifically excludes
  elected official from the definition of employee. The NJLAD does not contain that
  limitation. Absent any other factors, I am reluctant to read into the statute a limitation
  that the New Jersey legislature declined to include.

                                           26
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 27 of 36 PageID: 2280




  terminated was to resign, allow her term to expire, or lose an election. The City
  did not control “hiring” or “firing,” to the extent those concepts apply at all.
        Factors 6 (method of payment), 8 (leave), 10 (retirement benefits), and 11
  (social security taxes) favor a finding that Ms. Greenman was an employee. Ms.
  Greenman’s salary emanated from the City payroll, she contributed to the
  City’s pension fund, and retirement benefits and taxes were deducted from her
  paycheck. (DE 150-6) The Hackensack employee manual further outlined leave
  policies which applied equally to Ms. Greenman (for example, as a part-time
  employee she would have been entitled to two personal days per year). (DE
  150-5 at 27) Until November 1, 2014, Ms. Greenman was provided health
  insurance through the City of Hackensack. (DE 150-18) These factors favor a
  finding that Ms. Greenman was an employee. See Isetts v. Borough of Roseland,
  No. ESX-L-2480-02, 2005 WL 2334363, at *14 (N.J. Super. Ct. Sept. 22, 2005)
  (“While the method of payment, the employee benefits, and the pension plan
  status, on the other hand, might seem to point to Isetts being an employee . . .
  .”). I observe, however, that none of this necessarily implies that council
  members were, or were treated as, employees. It could reflect nothing more
  than the city’s efficiency-based decision to use a system already conveniently in
  place, rather than develop a whole separate system for the council members.
        Factor (9)—whether the work is an integral part of the business of the
  “employer”— favors a finding that Ms. Greenman was an employee. The City
  leaves governing to its council members and tasks them with implementing the
  policies that will keep the City running.
        Finally, factor 12, the parties’ expectations, is inconclusive. Ms.
  Greenman believed she was covered by the City’s policies as outlined in the
  paperwork she received when elected. She did, in fact, avail herself of the
  protections of those policies by seeking the assistance of the City’s attorney in
  investigating her discrimination claim. (DE 150-7) “Although employee
  expectations are not dispositive of employer status, they are relevant to our
  analysis.” Graves v. Lowery, 117 F.3d 723, 728–29 (3d Cir. 1997) (citing
  Armbruster v. Quinn, 711 F.2d 1332, 1337 (6th Cir. 1983) (“[T]he most
                                         27
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 28 of 36 PageID: 2281




  important requirement is that there be sufficient indicia of an interrelationship
  ... to justify the belief on the part of an aggrieved employee that the [alleged co-
  employer] is jointly responsible for the acts of the immediate employer.”)).
  However, the City argues that it had the exact opposite expectation in that Ms.
  Greenman was answerable to the voters, not to them.
        Ultimately, a jury could find the facts in a way that compels a finding
  that Ms. Greenman was not an employee for CEPA and NJLAD purposes. Ms.
  Greenman was not hired by the City in the traditional sense, was not
  “controlled” by a specific boss, and could not be hired or fired by the City.
  These considerations are significant. Nevertheless, a jury could also find the
  facts in a way that compels the opposite conclusion. She was covered by the
  City’s personnel policies on the same basis as more traditional employees, was
  told that she was a City employee, received an employee handbook, was paid
  by the City payroll department, enjoyed employee benefits, and used the City’s
  administrative procedures for investigation of her harassment allegations—all
  indicia of employee status. See Graves, 117 F.3d 723 at 729. “In sum, the
  precise contours of an employment relationship can only be established by a
  careful factual inquiry.” Id.
        Accordingly, material factual disputes remain as to whether Ms.
  Greenman was an “employee.” If that were the only element, I would be
  constrained to deny summary judgment. But it is not, and I will grant
  summary judgment based on plaintiff’s failure to establish an adverse
  employment action.

                 ii. “Adverse Employment Action”
        Under both CEPA and the NJLAD, Plaintiff must establish that she was
  subjected to an adverse employment action. An adverse employment action is
  defined similarly for purposes of Title VII and NJLAD. Marrero v. Camden Cnty.
  Bd. of Soc. Servs., 164 F. Supp.2d 455, 473 (D.N.J. 2001) “In order to
  constitute adverse employment action for purposes of the LAD, retaliatory
  conduct must affect adversely the terms, conditions, or privileges of the


                                         28
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 29 of 36 PageID: 2282




  plaintiff’s employment or limit, segregate, or classify the plaintiff in a way
  which would tend to deprive her of employment opportunities or otherwise
  affect her status as an employee.” Id. (quoting Hurley v. Atlantic City Police
  Department, No. 96-4928, 1998 WL 351781, at *12 (D.N.J. May 28, 1998)).
        Thus, to satisfy the NJLAD, the adverse actions cannot be “minor slights
  like ‘negative comments,’” but must be “serious and tangible” such that they
  “constitute a change in the employee's ‘terms, conditions, or privileges’ of
  employment.” Robinson v. City of Pittsburgh, 120 F.3d 1286, 1299 (3d Cir.
  1997), abrogated by Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 126
  S. Ct. 2405 (2006).
        A “retaliatory action” for purposes of CEPA is similarly defined and
  “means the discharge, suspension, or demotion of an employee, or other
  adverse employment action taken against an employee in terms and conditions
  of employment.” N.J. Stat. Ann. § 34:19-2(e). Interpreting that language, some
  courts have held that the employer’s action must affect the employee’s
  compensation or rank, or “be virtually equivalent to discharge.” Klein v. Univ. of
  Med. & Dentistry of New Jersey, 871 A.2d 681, 691 (N.J. Super. Ct. App. Div.
  2005); see also Caver v. City of Trenton, 420 F.3d 243, 249 (3d Cir. 2005).
  Other decisions, with which I agree, have taken a somewhat broader view, but
  still require a change to the conditions of employment. Examples of actionable
  retaliatory acts have included suspensions, demotions, changes to the length of
  the workday, changes in salary, hours, fringe benefits, or “physical
  arrangements and facilities,” and altered “promotional procedures.” Beasley v.
  Passaic County, 873 A.2d 673, 685-86 (N.J. Super. Ct. App. Div. 2005); see
  also Smith v. Twp. Of E. Greenwich, 519 F. Supp. 2d 493, 511 (D.N.J. 2007)
  aff’d, 344 F. App’x 740 (3d Cir. 2009), as amended Nov. 3, 2009 (quoting same
  language).
        Even assuming that Ms. Greenman was an employee, and construing the
  facts in her favor, I find no sufficient evidence that she was subjected to an
  adverse employment action. In her telling, defendants used language that was


                                         29
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 30 of 36 PageID: 2283




  prejudiced and boorish. They opposed some of her budgetary and other
  positions, and voted contrary to her preferences. Those circumstances,
  however, unpleasant, are not inconsistent with her functioning in the job of
  councilwoman. An ancillary appointment as liaison to the library board is no
  integral part of employment as councilwoman, but a discretionary mayoral
  appointment; if denied in the first place, or taken away, it would not alter the
  conditions of employment. The only allegation that even facially resembles an
  adverse employment action is the cancellation of health benefits. That policy,
  however, applied to all councilpersons, elected officials, and part-time
  employees. It cannot have negated the functions of the position of
  councilperson, because it was a condition of employment for all elected
  officials.
         Defendant’s alleged behavior, assuming it occurred, was obnoxious,
  cruel, and un-American. It did not, however, affect Ms. Greenman’s
  compensation, her terms of employment, or her ability to discharge the
  functions of a councilperson. A fortiori, it was not “virtually equivalent to
  discharge.”
         Accordingly, summary judgment is granted for defendants on Counts 2
  and 4, which are dismissed.

               d. Count 3: Section 1983/Equal protection
         Plaintiff’s remaining claim under Count 3 asserts a claim under 42
  U.S.C. § 1983 for the violation of her right to equal protection. The Fourteenth
  Amendment to the U.S. Constitution provides that no state shall “deny to any
  person within its jurisdiction the equal protection of the laws.” U.S. Const.,
  amend. XIV, § 1.

                    i. Absolute Legislative Immunity
         Defendants first argue that Labrosse and Canestrino cannot be held
  liable for violations of Plaintiff’s equal protection rights because they enjoy
  absolute legislative immunity. (DE 146-4 at 31)



                                         30
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 31 of 36 PageID: 2284




        Absolute legislative immunity applies to official actions taken within the
  scope of legitimate legislative activity. Schlegel v. Koteski, 307 Fed.Appx. 657
  (3d Cir. 2009) (citing Bogan v. Scott–Harris, 523 U.S. 44, 54, 118 S.Ct. 966,
  140 L.Ed.2d 79 (1998)). The Third Circuit has held that absolute legislative
  immunity extends to “members of a municipal council acting in a legislative
  capacity.” Aitchison v. Raffiani, 708 F.2d 96, 99 (3d Cir. 1983). Assuming the
  acts complained of are legislative in nature, absolute immunity applies to
  actions brought against the individual defendants in their individual capacities.
  Id. at 100. However, legislative immunity does not bar Section 1983 suits
  against municipal committee members in their official capacities. This is
  because Section 1983 claims against city council members in their official
  capacities are “in all respects other than name, to be treated as a suit against
  the entity.” Bass v. Attardi, 868 F.2d 45, 51 (3d Cir. 1989) (citing Kentucky v.
  Graham, 473 U.S. 159, 166 (1985)). The “entity,” in this case, is the City of
  Hackensack. Thus the City and the individual defendants in their official
  capacities are not entitled to absolute legislative immunity. Id. See also
  Aitchison, 708 F.2d at 100 (“liability against the municipality is not
  precluded.”).
        Even as to defendants in their individual capacities, however, immunity
  does not apply unless the acts in question were both substantively and
  procedurally legislative. In re Montgomery Cty., 215 F.3d 367, 376 (3d Cir.
  2000). An act is substantively legislative where it involves “policy-making of a
  general purpose” or “line-drawing.” Id. An act is procedurally legislative if it is
  undertaken “by means of established legislative procedures.” Id. For example,
  the “‘acts of voting for an ordinance were, in form, quintessentially legislative,’
  as were all ‘integral steps in the legislative process.’” Brown v. City of
  Bordentown, 348 N.J. Super. 143, 148 (N.J. Super. Ct. App. Div. 2002)
  (internal citations omitted). However, “employment actions taken with respect
  to specific employees do not constitute substantively legislative conduct.”
  Ballas v. City of Reading, No. 00–CV–2943, 2001 WL 359817 (E.D.Pa. April 3,


                                         31
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 32 of 36 PageID: 2285




  2001). Likewise, “an official’s executive or administrative actions are separable
  from actions taken in a legislative capacity.” Carver v. Foerster, 102 F.3d 96,
  101 (3d Cir. 1996) (citing Meding v. Hurd, 607 F.Supp. 1088, 1110 n. 28
  (D.Del. 1985) (actions of Town Council in terminating the police chief are not
  legislative merely because termination was achieved by a vote of the council)).
        Insofar as it is based on the resolution canceling health insurance
  benefits for all elected officials, Ms. Greenman’s claim cannot overcome the bar
  of legislative immunity. The cancellation consisted of a resolution proposed by
  a council member, voted on, and adopted by the council. It is legislative in
  nature. Montgomery., 215 F.3d at 376.
        However, the remaining alleged discriminatory acts—the ethnic and
  religious insults, the removal from the library board, and so on—are not
  legislative. They do not involve “policy-making of a general purpose” or acts
  taken as part of the legislative process. Therefore, Labrosse and Canestrino
  (and of course the City) do not enjoy absolute legislative immunity with respect
  to those acts.

                   ii. Merits of the Equal Protection Claim
        I turn to the merits of the equal protection claim. Ms. Greenman asserts
  a claim of unequal application of the laws on the basis of her race, religion, and
  national origin.
        “[T]he Constitution prohibits selective enforcement of the law based on
  considerations such as race.... [T]he constitutional basis for objecting to
  intentionally discriminatory application of laws is the Equal Protection Clause.”
  Whren v. United States, 517 U.S. 806, 813 (1996). Ordinarily, to state a claim
  for an equal protection violation, a plaintiff must allege that “(1) she is a
  member of a protected class; (2) that she was treated differently from similarly
  situated individuals; and (3) that this disparate treatment was based on her
  membership in the protected class.” Knox v. Union Twp. Bd. of Educ., No. 13-
  5875, 2015 WL 769930, at *13 (D.N.J. Feb. 23, 2015). Here, Ms. Greenman’s
  ethnicity “must have been a substantial factor” in the allegedly different


                                         32
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 33 of 36 PageID: 2286




  treatment that she received from defendants. Hassan v. City of New York, 804
  F.3d 277, 294 (3d Cir. 2015).
        Here, Ms. Greenman asserts that she was subjected to a hostile work
  environment. Courts have adopted Title VII’s hostile work environment
  framework in the context of equal protection discrimination claims brought
  under § 1983. Holt v. Pa., 683 F. App’x 151, 160 (3d Cir. 2017) (“And because
  of the overlap between Title VII claims and constitutional discrimination
  claims, we have applied Title VII caselaw to equal protection claims.”); Rayfield
  v. City of Paterson, No. 17-5144, 2018 WL 2859528, at *7 (D.N.J. June 11,
  2018); Harley v. City of N.J. City, No. 16-5135, 2017 WL 2779466, at *4 (D.N.J.
  June 27, 2017) (applying Title VII elements to § 1983 and § 1981 claims);
  Hailey v. City of Camden, 650 F. Supp. 2d 349, 354 (D.N.J. 2009) (same);
  Hurley v. Atl. City Police Dep’t, No. 93-260, 1995 WL 854478, at *10 (D.N.J.
  Aug. 4, 1995), aff’d, 174 F.3d 95 (3d Cir. 1999) (stating the § 1983 “inquiry
  here mirrors that with regard to the Title VII claims”).
        Therefore, to establish a hostile work environment claim under the
  Fourteenth Amendment a plaintiff must also prove “(1) that he or she suffered
  intentional discrimination because of race; (2) the discrimination was severe or
  pervasive; (3) the discrimination detrimentally affected the plaintiff; (4) the
  discrimination would detrimentally affect a reasonable person of the same race
  in that position; and (5) a basis for personal liability.” Rayfield, 2018 WL
  2859528, at *7; Ugorji v. N.J. Envtl. Infrastructure Tr., No. 12–5426, 2014 WL
  2111076, at *5 (D.N.J. June 19, 2014).
        First, plaintiff has adequately established that she is a member of a
  protected religious class in that she is Jewish. Al–Khazraji, v. Saint Francis
  College, 784 F.2d 505, 517 (3d Cir.1986) (finding that § 1981 applied to an
  “Arab” plaintiff, and noting that it does not apply only to a narrow definition of
  “race”: “Discrimination based on race seems, at a minimum, to involve
  discrimination directed against an individual because he or she is genetically
  part of an ethnically and physiognomically distinctive sub-grouping of homo


                                         33
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 34 of 36 PageID: 2287




  sapiens.”); Weber v. Rutgers, No. CV 06-3734 (FSH), 2008 WL 11381939, at *2
  (D.N.J. Aug. 6, 2008) (“Plaintiff is Jewish, which has been recognized as a
  protected class.”). Her claim may also be viewed as one based on her foreign
  ethnicity.
        The issue here breaks down when assessing the discriminatory conduct
  alleged. Ms. Greenman has alleged that Defendants made the following
  comments: Mr. Labrosse (1) told her she was not a real Hackensackian or a
  real American; (2) stated that he was going to make her life miserable; (3)
  initially refused to allow her to have a rabbi at her swearing in ceremony; (4)
  once told her that he attributed the failure of his fish business to Jews failing
  to patronize his shop; and (5) mocked her accent by asking if she understood
  English. (Greenman Dep. pp. 55-56, 74-75, 79-83, 91) Ms. Greenman asserts
  that Ms. Canestrino asked Plaintiff if she was “afraid to be in a church?” and
  then stated that Plaintiff could not undergo the sacrament because “the holy
  water will make you fizzle and melt into a puddle of scum.” (Id. p. 74, 109-10,
  167-68) On a different occasion, Ms. Canestrino is alleged to have complained
  about her physician’s Hanukah decorations. (Id.) Ms. Greenman also believes
  the Mayor’s withdrawal of her appointment to the library board was ethnically
  or religiously motivated.
        All of these comments, Ms. Greenman asserts, amount to severe and
  pervasive behavior motivated by racial animus that negatively impacted her
  work. A line must be drawn between mere offensive language and the creation
  of a pervasively hostile work environment. A “recurring point” in case law in
  this area “is that ‘simple teasing,’ offhand comments, and isolated incidents
  (unless extremely serious) will not amount to discriminatory changes in the
  ‘terms and conditions of employment.’ These standards for judging hostility are
  sufficiently demanding to ensure that Title VII does not become a ‘general
  civility code.’” Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998)
  (internal citations omitted).
        On one view of the facts, the defendants went beyond the mere making of
  the occasional offensive remark. As Ms. Greenman portrays it, the religious or
                                        34
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 35 of 36 PageID: 2288




  ethnic abuse was repeated and regular. A finder of fact could find that Ms.
  Greenman was subjected to disparate treatment based on her religion and
  ethnicity, in that the abusive acts attributed to defendants could plausibly
  have had their basis in religious or ethnic prejudice. To be sure, a juror could
  also remain unconvinced. Ms. Greenman alleges that Labrosse clung to a sense
  of injury at the hands of Jews and threatened to make her life miserable.
  Labrosse, on the other hand, proffers that he was predicting, not threatening, a
  “miserable” experience as a councilwoman if Ms. Greenman did not get with his
  political program. On this motion for summary judgment, I am required to
  draw inferences in plaintiff’s favor.
          Accordingly, Defendants’ motion for summary judgment on Count 3 is
  denied.

            e. Count 8: NJCRA Claim
          Count 8 alleges under the NJCRA the same violations that are alleged
  under § 1983 in Counts 1 and 3. The NJCRA, N.J. Stat. Ann. § 10:6-2(c),
  provides that “[a]ny person who has been deprived of any substantive rights,
  privileges or immunities secured by the Constitution or laws of this State by a
  person acting under color of law, may bring a civil action for damages.”
          The NJCRA “was modeled after 42 U.S.C. § 1983, and creates a private
  cause of action for violations of civil rights secured under the New Jersey
  Constitution[ ].” Trafton v. City of Woodbury, 799 F. Supp. 2d 417, 443 (D.N.J.
  2011). “This district has repeatedly interpreted NJCRA analogously to § 1983.”
  Id. (collecting cases); see also RaCapt. Mos v. Flowers, 429 N.J. Super. 13, 23
  (N.J. Super. Ct. App. Div. 2012) (stating that NJCRA was “modeled on the
  federal civil rights law which provides for a civil action for deprivation of civil
  rights.” (citations omitted)) Ingram v. Twp. of Deptford, 911 F. Supp. 2d 289,
  298 (D.N.J. 2012). Thus, the NJCRA is construed nearly identically to Section
  1983.
          The parties have not suggested any distinction between the Count 8
  claims under NJCRA and their Count 1 and 3 counterparts under 42 U.S.C. §


                                          35
Case 2:15-cv-03274-KM-MAH Document 156 Filed 09/12/20 Page 36 of 36 PageID: 2289




  1983. Therefore, for the reasons outlined in Sections II.b and II.d, supra,
  Defendant’s motion for summary judgment is denied as to Count 8.

     III.   Conclusion
        For the foregoing reasons, the motions are decided as follows.
        Defendants’ first motion for summary judgment (DE 146) is GRANTED
  IN PART AND DENIED IN PART. Summary judgment is DENIED as to Counts
  1, 3 (equal protection), and 8. Summary judgment is GRANTED as to Counts
  2, 3 (due process) and 4, which are dismissed.
        Defendants’ second motion for summary judgment (DE 148), which is
  directed to the state law tort claims, Counts 5, 6, and 7, is GRANTED ON
  CONSENT in its entirety. Those counts are dismissed.
        An appropriate order follows.
  Dated: September 12, 2020



                                        /s/ Kevin McNulty
                                        ____________________________________
                                        Kevin McNulty
                                        United States District Judge




                                        36
